Case 4:19-cv-00577-ALM-KPJ Document 27 Filed 12/27/19 Page 1 of 1 PageID #: 403



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE EASTERN DISTRICT OF TEXAS
                                SHERMAN DIVISION


 ED BUTOWSKY,

               Plaintiff,

        v.
                                                    Case No.:     4:19-cv-00577 (ALM)
 DOUGLAS H. WIGDOR, JEANNE M.
 CHRISTENSEN, MICHAEL J. WILLEMIN,
 DAVID E. GOTTLIEB, LAWRENCE M.
 PEARSON, ROD WHEELER, WIGDOR LLP,

               Defendants.



                                            ORDER

        Before the Court is the Motion for Extension of Time filed by Defendants Douglas

 H. Wigdor, Jeanne M. Christensen, Michael J. Willemin, David E. Gottlieb, Lawrence M. Pearson,

 and Wigdor LLP (“Wigdor Defendants”). The motion is GRANTED. The Wigdor Defendants’

 Reply to Plaintiff’s Response in Opposition to Supplemental Rule 12(b)(2) & (5) Motion to

 Dismiss (Docket No. 25) is due on or before January 6, 2020.
